NOT FOR PUBLICATION                               FILED
                      UNITED STATES COURT OF APPEALS                            JUL 19 2017
                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 HERODITA LOPEZ;                                     No.      14-72701
 JORGE ALBERTO RIVERA LOPEZ,
                                                     Agency Nos.         A094-453-700
                   Petitioners,                                          A200-817-395

    v.
                                                     MEMORANDUM*
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 11, 2017**

Before:        CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

         Herodita Lopez and Jorge Alberto Rivera Lopez, natives and citizens of El

Salvador, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reconsider. We have jurisdiction under 8 U.S.C.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reconsider,

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we dismiss in part and

deny in part the petition for review.

      We do not consider the materials petitioners reference in their opening brief

that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-

64 (9th Cir. 1996) (en banc).

      We lack jurisdiction to consider petitioners’ contention regarding Lopez’s

criminal convictions because they did not raise it to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1); see also Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010) (court “defer[s] to the BIA’s exercise of

discretion unless it acted arbitrarily, irrationally, or contrary to law”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                  14-72701